          Case 5:20-cv-01190-JD Document 14 Filed 11/25/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) Venom 64, Inc. d/b/a Western Nights,                )
an Oklahoma Corporation;                                )
(2) Glenn’s Roadhouse, LLC d/b/a Roadhouse              )
Bar & Grill, an Oklahoma Limited                        )
Liability Company;                                      )
(3) Six Shooter Saloon, LLC d/b/a Six Shooter,          )
Saloon, an Oklahoma Limited Liability Company;          )
(4) Brent Barnett, an individual;                       )      Case: 5:20-CV-01190-JD
(5) Kari Rehl, an individual;                           )
(6) Lacy Gilworth, an individual; and                   )
(7) Augustin Ramon, an individual;                      )
                                                        )
                     Plaintiffs.                        )
                                                        )
vs.                                                     )
                                                        )
(1) City of Oklahoma City,                              )
(2) David Holt, in his official capacity                )
as Mayor of Oklahoma City;          and                 )
(3) Wade Gourley, in his official capacity as           )
Chief of Police of the City of Oklahoma City;           )
                                                        )
                     Defendants.                        )

 PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                      MOTION TO REMAND
       COMES NOW Plaintiffs, through by and through their attorney, Frank A. Urbanic

and respectfully requests that Defendants not be awarded any costs or expenses and that

this case be remanded to Oklahoma County District Court. Plaintiffs are seeking relief

from the illegal injunction that Defendants have placed on them. Defendants’ response to

Plaintiffs’ Motion to Remand is, yet again, another delay tactic by Defendants. They are

hoping to run out the clock on Plaintiffs today so that they will not even have the

                                        Page 1 of 5
          Case 5:20-cv-01190-JD Document 14 Filed 11/25/20 Page 2 of 5




opportunity for relief. They know that the courts are closed for the remainder of the week

due to the Thanksgiving holiday. If Plaintiffs cannot get this case heard by today, then

Plaintiffs do not even have the opportunity for relief until Monday. The amount of pain

that will be inflicted on Plaintiffs, and those similarly situated in Oklahoma City, by

Defendants is incalculable. This attempt by the City to seek payment from Plaintiffs is

their way of “sticking it to” Plaintiffs.

       Defendants are asking for costs and attorney fees pursuant to 28. U.S.C. § 1447.

This law states that Defendants “may” be entitled to cost and attorney fees. Therefore, the

payment of those fees by the opposing party is not mandatory. This Court has the

discretion to decide what is in the best interest of justice.

       The attorneys for Defendants are municipal counselors. They work for the City of

Oklahoma City. Plaintiffs are hard-working Oklahomans who either run a small business

or work in a small business. Some of them live paycheck to paycheck. They rely on the

job that Defendants are preventing them from working to make a living. It is

unconscionable that Defendants would be asking that these very people, who have

already paid the salary of the municipal counselors through their taxes, to somehow pay

them again in a lawsuit where Defendants are seeking to terminate the ability of Plaintiffs

to pay anything.

       Plaintiffs filed this case in state court—not federal court. It is not Plaintiffs who

decided to bring the case to a venue with a $400 filing fee. Plaintiffs should not be forced

to pay the court costs for a venue that they did not file in. Plaintiffs have already paid for

                                            Page 2 of 5
          Case 5:20-cv-01190-JD Document 14 Filed 11/25/20 Page 3 of 5




the filing fees in state court. It is outrageous that Defendants are asking to be reimbursed

for the filing fee. It was Defendants’ choice to bring this case to federal court. A

temporary resolution could have happened yesterday in Oklahoma County Court, but for

the actions of Defendants.

       Additionally, this lawsuit is not frivolous. There are numerous reasonable claims

that are supported in law.

       In summary, the resources of Defendants vastly outweigh those of Plaintiffs. It is a

municipal corporation with the ability to tax its citizens and force people into compliance

with its policies via threats of criminal prosecution. Plaintiffs just want to go to work.

And Defendants are preventing Plaintiffs from working. It would be highly unjust to have

Plaintiffs pay Defendants for anything. It is in the best interest of justice to deny

Defendants’ request for attorney fees and any other costs they incurred as a result of their

bringing this action to federal court because this case is in federal court purely due to the

actions of Defendants.

       With respect to dismissing Defendants Holt and Gourley, Plaintiffs will leave this

decision up to this Court. Plaintiffs would prefer that all parties originally named stay as

parties to this lawsuit. However, Plaintiffs will take whichever route gets this case

remanded back to Oklahoma County District Court the quickest so that Plaintiffs may

have something to be thankful about this Thanksgiving.




                                         Page 3 of 5
Case 5:20-cv-01190-JD Document 14 Filed 11/25/20 Page 4 of 5




                                 Respectfully Submitted,


                                 _________________________________
                                 Frank A. Urbanic, OBA No. 32528
                                 The Urbanic Law Firm, PLLC
                                 1211 N Shartel Ave Ste 906
                                 Oklahoma City, OK 73103
                                 Phone: (405) 633-3420
                                 Email: Frank@Urbanic.Law
                                 Attorney for Plaintiffs




                         Page 4 of 5
         Case 5:20-cv-01190-JD Document 14 Filed 11/25/20 Page 5 of 5




                            CERTIFICATE OF SERVICE

I hereby certify that on November 25, 2020, I electronically filed the foregoing document
with the Court via CM/ECF, which will automatically send notice and a copy of same to
counsel of record via electronic mail.




                                         ________________________________

                                         Frank A. Urbanic




                                      Page 5 of 5
